Citation Nr: 1716769	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-32 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying service connection for sleep apnea.  In a subsequent rating decision in April 2010, the RO continued that denial.

In March 2015, the Board remanded this issue for additional evidentiary development, including obtaining an addendum opinion regarding both direct and secondary service connection theories of entitlement.


FINDINGS OF FACT

The evidence is in relative equipoise as to whether the Veteran's currently diagnosed sleep apnea had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and continuous post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that his obstructive sleep apnea manifested during, or was otherwise incurred, during active duty service.  After a review of all the evidence of record, lay and medical, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the sleep apnea manifested during active duty service, and service connection is warranted.

The evidence of record demonstrates that the Veteran was diagnosed with obstructive sleep apnea in December 2008, and the disorder is ongoing.  As such, he has a present disability for the purposes of service connection.

The evidence is in relative equipoise as to whether the Veteran had the onset of symptoms of obstructive sleep apnea in service and since service separation (i.e., whether obstructive sleep apnea was incurred in service).  The Veteran repeatedly reported symptoms of fatigue and trouble sleeping in his service treatment records.  It is noted that he sought treatment for it, which did not resolve the problem.  

The Veteran is competent to provide evidence of some symptoms of obstructive sleep apnea, such as difficulty sleeping and gasping for breath, though not an actual "apnea" because one must be awake to observe such.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary 117 (32nd ed. 2012).  Other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including apnea, as such symptoms are readily apparent.  Jandreau, 492 F.3d at 1372 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis). 

Other favorable evidence includes the Veteran's spouse's statements in a November 2012 submission.  The Veteran's wife stated that the onset of symptoms occurred in the early 1990s while they were stationed in Alaska.  She stated that he would stop breathing several times during the night, and she would have to wake him to force him to start breathing again.  She reported that he was always tired and irritated.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, at 469; see also 38 C.F.R. § 3.159 (a)(2).

With regard to the Veteran's assertions that he has had obstructive sleep apnea symptoms in service and following service, the Board finds that he and his spouse are competent and credible to report the onset of symptoms of that disability, specifically trouble sleeping, gasping for breath, and the cessation of breathing.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). 

The Board notes that the VA examiners in April 2010, August 2012, March 2013, and June 2015 found it either too speculative to opine, or less likely than not that the Veteran's sleep apnea was related to service.  These opinions are not deemed adequate, however.  The examiners factual assumptions appear to have been based entirely on the minimal documentation in the service treatment records, and do not give any credence to lay reports of symptoms in service and since service that the Board has found the Veteran and spouse credibly reported.  Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The examiners also appeared to base their opinions, at least in part, on the inaccurate factual assumption that there was no symptomatology characteristic of sleep apnea documented in service.  Finally, they seemed primarily concerned with the absence of a sleep study confirming that the in-service symptoms were attributable to apnea has opposed to other problems.  However, the emphasis on the need for a sleep study suggests that the examiners were inadvertently creating a higher standard of review; indeed, the evidence need only be in equipoise as to the possibility that the symptoms shown were representative of apnea.  By requiring a sleep study, the examiners were essentially heightening the standard of review.

In light of the above, the Board will resolve reasonable doubt on the question of whether the in-service symptoms and lay reports were manifestations of the now-diagnosed sleep apnea.  

In this case, the Veteran was diagnosed with obstructive sleep apnea after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's and his spouse's competent and credible lay statements of obstructive sleep apnea symptoms in service and since service that later served in part as the basis for a diagnosis of sleep apnea, tends to show that the symptoms of obstructive sleep apnea had onset during service, that is, shows that sleep apnea was "incurred in" active service.  See 38 C.F.R. § 3.303 (d). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015); see also U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for sleep apnea is granted.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


